Appellant files an urgent motion for rehearing which has been carefully considered by us. This court did not say in its opinion that there was no exception to the charge of the court for any failure to apply the law of aggravated assault to the facts of the case. Appellant insists that there was a sufficient exception in that his exceptions contained the following: "The defendant excepts to said charge, because the court nowhere correctly applies the law on self-defense, or to the crime of aggravated assault, which should be done in an affirmative manner." Attention is called to the fact that an exception of this character is too indefinite. While this attempts to raise an error of omission and not apparently one of commission, it does not indicate any part of the charge which is defective, nor does it *Page 39 
suggest any specific correction which should have been made by the court below. We have again examined appellant's exception to paragraph 8 of the charge and are unable to bring ourselves to believe that same is on the weight of the evidence, or that it tells the jury in effect that if they do not find defendant guilty of manslaughter they should find him guilty of aggravated assault. However, if we found substance in this objection, it would not seem to be capable of harm because the jury did not find appellant guilty of aggravated assault but on the contrary did find him guilty of manslaughter. We have again reviewed the proposed testimony of Deputy Sheriff Cook and night Marshal Simmons which was rejected and the action complained of in bills of exception Nos. 11 and 12. We find nothing in the statements of deceased which would have been testified to by the two gentlemen named which could be construed even remotely as a threat against appellant. Nor do we find anything in the testimony surrounding the difficulty which resulted in the stabbing of deceased by appellant, which could in anywise make material the rejected testimony. The testimony of said witness merely reflected a statement of deceased that he purposed keeping certain women in his place regardless of the objection of the officers. It was not claimed that appellant was in anywise trying to prevent the keeping of said women in said restaurant or that any action of his in this regard brought about the fatal difficulty.
We did not say in our opinion that appellant had thrown his knife into the creek after the cutting but merely intimated there were some circumstances in evidence which might tend in that direction. As far as the record shows the knife used by appellant and which was thrown away by him after the difficulty, was never found or produced; and it was in testimony that after the cutting appellant went to his home along a way not very far distant from a creek. The matter is of no materiality and the proposition as to whether the knife was thrown into the creek or not would in nowise affect the question of appellant's guilt.
We think the matter of the objections to the argument made by the State, was properly disposed of in the original opinion.
Regretting our inability to agree with the contentions made in the motion for rehearing, same will be overruled.
Overruled.
                  ON REQUEST FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.